Electronically Filed
                                                            Supreme Court
                                                            SCWC-11-0001106
                                                            04-FEB-2015
                                                            01:29 PM


                            SCWC-11-0001106

            IN THE SUPREME COURT OF THE STATE OF HAWAII


                           JULIANA J. ZHANG,

                    Petitioner/Claimant-Appellant,


                                  vs.


    STATE OF HAWAII, DEPARTMENT OF LAND AND NATURAL RESOURCES, 

            Respondent/Employer-Appellee, Self-Insured.



           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
        (CAAP-11-0001106; CASE NO. AB-2003-365 (2-94-41072))

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and Circuit
          Judge Browning, in place of Wilson, J., recused)

            Petitioner/Claimant-Appellant Juliana Zhang’s
 Application for Writ of Certiorari filed on December 22, 2014, is
 hereby accepted and will be scheduled for oral argument.     The parties
 will be notified by the appellate clerk regarding scheduling.
            DATED: Honolulu, Hawaii, February 4, 2015.

 Lila Barbara Kanae                 /s/ Mark E. Recktenwald

 for petitioner 

                                    /s/ Paula A. Nakayama
 James E. Halvorson
 for respondent                     /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack

                                    /s/ R. Mark Browning